                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

      Dennis D. Jackson,

              Plaintiff,                               Case No. 2:18-cv-1736

              V.                                       Judge Michael H. Watson

      Judge Michael L. Tucker, et at.,                 Magistrate Judge Vascura

              Defendants.



                                   OPINION AND ORDER

       Dennis D. Jackson ("Plaintifr) filed a complaint in this pro se prisoner civil

rights case, alleging five claims. EOF No. 1. Those claims can be summarized

as follows.

       Plaintiff claims that the Second District Court of Appeals lacked jurisdiction

to hear the direct appeal of his criminal conviction and sentence because there

was no final, appealable order issued in the trial court (i.e., because the

sentencing document was not hand-signed by the trial judge but was rather

signed via a rubber stamp bearing the judge's name, it constituted only an

interlocutoryorder over which the appellate court lacked jurisdiction) (claim

three). Obj. at10. He further argues that the Ohio Supreme Court lacked

jurisdiction to dismiss Piaintiffs state habeas petition on the merits^ because the



^ He contends that the Ohio Supreme Court had jurisdiction to declare that the Second
District Court of Appeals lacked jurisdiction and to remand. Obj. at 9.
Ohio Supreme Court should have known that the Second District Court of

Appeals lacked jurisdiction to hear Plaintiffs direct appeal (claim one). Obj. at 8-

9. Plaintiff further claims that, at some point, the trial judge and state assistant

attorney general conspired to and committed fraud on the court and abuse of

process by replacing the rubber-stamped sentencing document with a hand-

signed sentencing document on the docket without making a record that a nunc

pro tune document was being filed (claims two and five). Plaintiff also sues two

Montgomery County clerks of court for perpetuating an alleged policy of

permitting a "valid sentencing instrument" to be comprised of two sentencing

documents, allegedly in violation of Ohio's "one document rule." (claim four).

      Plaintiff then moved for leave to serve a reduced number of copies of the

Complaint and Summons on Defendants and for a preliminary injunction. ECF

Nos. 2 & 3.

      Upon initial screen pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A,

Magistrate Judge Vascura recommended the Court: (1) dismiss this action for

failure to state a claim on which relief may be granted; (2) terminate Plaintiffs

motions as moot, and (3) certify that any appeal of this action would not be taken

in good faith for the reasons addressed in the Report and Recommendation

("R&R"). R&R 9, ECF No. 5. In concluding that Plaintiffs Complaint fails to state

a claim upon which relief may be granted. Magistrate Judge Vascura concluded

that "as a threshold matter, all of Plaintiffs claims are time-barred under the two-

year statute of limitations in Ohio, which is applicable to § 1983 claims       " Id.
Case No. 2:18-cv-1736                                                       Page 2 of 6
at 6. "Second," she continued, "no matter how liberally the Court construes

Plaintiff's Complaint, all of the defendants he sues are entitled to absolute

Immunity from civil liability." Id. at 7. Third, she found that "because Plaintiffs

claims appear to Imply the Invalidity of his state-court criminal conviction—

Indeed, In addition to monetary and declarative relief. Plaintiff seeks Invalidation

of the state-court criminal proceedings and sentence—^they must be dismissed

as 'Hec/f-barred'." Id. at 8 (Internal citation omitted).

      Plaintiff timely objected. Obj., ECF No. 6. First, Plaintiff objects to the

magistrate judge's conclusion that Plaintiffs claims are barred by the two-year

statute of limitations for § 1983 claims. He argues that claims two and five are

subject to Ohio's four-year statute of limitations for fraud claims. Obj. at 4. He

contends that claim one Is timely because the Injury did not occur until his state

habeas corpus petition was dismissed on June 6,2018. Id. Similarly, he argues

that claim three Is timely because part of that claim apparently rests on the

Second District's denial of a motion asking that court to revisit Its jurisdiction,

which denial he argues was Issued on February 26,2018. Id. at 5. He asserts

claim four Is timely because he became aware of the Clerk of Court's unlawful

practice of docketing two sentencing documents only on the date the above order

was Issued, February 26, 2018. Id. Finally, he states that he did not become

aware of the fact that the common pleas court sentencing document was signed

with a rubber stamp until documents reflecting that fact were provided to Plaintiff

as part of his federal habeas case In 2014 (or 2015, It Is unclear). Id. at 6.
Case No. 2:18-cv-1736                                                       Page 3 of 6
      Plaintiff next objects to the magistrate judge's conclusion that Defendants

are entitied to absoiute immunity, in essence, he argues that the Second District

Court of Appeals (claim three) and Ohio Supreme Court (ciaim one) are not

entitled to immunity because, aithough their actions were judicial in nature, they

acted in the compiete absence of jurisdiction. Id. at 7-11. He contends that

Defendants Tucker and Reese are not entitied to immunity for the actions aiieged

in claims two and five because their actions of "conspiring to commit, and

committing fraud, and abuse of process i.e., nunc pro tune process" (by repiacing

the rubber-stamp-signed sentencing document with a hand-signed version

without issuing a corresponding nunc pro tune order expiaining the switch) were

non-judiciai. Id. at 11-12. With respect to claim four. Plaintiff asserts the cierks

of court are liabie because he aiieges an unconstitutional practice. Id. at 13.

      With respect to the magistrate judge's conciusion that Piaintiffs ciaims are

Hec/f-barred, Plaintiff contends that his claims do not impiy the invaiidity of his

underlying criminal conviction or sentence. Plaintiff distinguishes his "sentencing

instrument" from his "sentence" and argues that he attacks the vaiidity of the

former but not the latter. In other words, he argues that his claim is mereiy that

the sentencing instrument itself was invalid, unenforceable, and void such that

the appeiiate court lacked jurisdiction to hear the direct appeai of his conviction

and sentence; he insists he does not challenge the validity of his conviction or

sentence. Id. at 15. He states that he does not seek a release from prison but

rather seeks only to have a valid sentencing instrument docketed in the triai court
Case No. 2:18-cv-1736                                                      Page 4 of 6
such that he can then begin a proper direct appeal to attack his conviction and

sentence, /d. at16.

         After filing his objections to the R&R, Plaintiff moved for leave to amend his

complaint. ECF No. 7. Plaintiff seeks to add an additional defendant, "Clerk of

Court's Office of Montgomery County." Id. at 2. He also seeks to add two

additional claims. Claim six alleges that the Clerk of Court in Montgomery

County has a practice of filing two separate sentencing instruments. Id. at 24.

Claim seven appears to allege that the common pleas court, the Second District

Court of Appeals, and Reese wrongfully denied Plaintiffs state habeas claim and

motion to revisit jurisdiction. Id. at 25. Further, the Amended Complaint appears

to clarify that his fourth claim inciudes a denial of access to the court's claim. Id.

at 22.


         Plaintiffthen filed a motion for leave to take judicial notice and a motion for

a preliminary conference. ECF Nos. 8 & 10.

         As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure

72(b), the Court has made a de novo review of the record. Upon said review, the

Court finds that Jackson's objections to the magistrate judge's R&R lack merit.

They are therefore OVERRULED. Additionally, the Court has reviewed Plaintiffs

proposed Amended Complaint and concludes that it does not cure the defects in

his Complaint. Moreover, the claim against the new defendant and claims six

and seven are futile because they fail to state a claim for relief for the same

reasons addressed in the R&R. See Millerv. Calhoun Cty., 408 F.Sd 803, 817
Case No. 2:18-cv-1736                                                        Page 5 of 6
(6th Cir. 2005) ("A court need not grant leave to amend, however, where

amendment would be 'futile'." (quoting Foman v. Davis, 371 U.S. 178,182

(1962))). Accordingly, Plaintiffs motion for leave to amend is DENIED.

      The Court ADOPTS AND AFFIRMS the R&R. The Clerk shall enter

judgment for Defendants and terminate this case.

      IT IS SO ORDERED.




                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:18-cv-1736                                                Page 6 of 6
